United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-2324
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Minnesota.
                                         *
Jason Dale Gordon,                       *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: November 30, 2010
                                 Filed: December 9, 2010
                                  ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       James Dale Gordon appeals the substantially below-Guidelines-range sentence
the district court1 imposed following his guilty plea to one count of knowingly
distributing child pornography in violation of 18 U.S.C. § 2252(a)(2) and (b)(1). In
a brief filed under Anders v. California, 386 U.S. 738 (1967), counsel argues only that
the sentence is substantively unreasonable because the district court gave insufficient
weight to mitigating factors in declining to grant a larger downward variance. Having
carefully reviewed the sentencing record, we conclude that the court did not abuse its

      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
discretion by imposing an unreasonable sentence. See United States v. Feemster, 572
F.3d 455, 461 (8th Cir. 2009) (en banc) (standard of review); United States v. Stults,
575 F.3d 834, 849 (8th Cir. 2009) (upholding below-Guidelines-range sentence), cert.
denied, 130 S. Ct. 1309 (2010).

       We have also reviewed the record independently under Penson v. Ohio, 488
U.S. 75 (1988), and found no nonfrivolous issues. Accordingly, the judgment of the
district court is affirmed. We grant defense counsel’s motion to withdraw, subject to
counsel informing Gordon about the procedures for seeking rehearing from this court
and for petitioning the Supreme Court for a writ of certiorari.
                         ______________________________




                                         -2-